DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 8, drawn to an embolic protection device, classified in A61F 2/013.
II. Claims 9 – 18, drawn to a method of protecting the cerebro vasculature, classified in A61F 2/011.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as filtering the blood flow in other parts of the body such as within the kidney vasculature.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the prior art, applicable to one invention would not likely be applicable to another invention.

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Tom Cowan on 02/25/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1 - 8.  s 9 – 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show  suture 62 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 1 – 8 are objected to because of the following informalities:  
Claim 1, line 2 reads “expendable frame” however, this appears to be a typographical error meant to recite “expandable”, which is what the examiner will read the line as. 
Claim 5, line 2 reads “the eyelets” however, this is not consistent language according to the previous claims, and the examiner suggests the line read “the plurality of eyelets” to maintain consistency throughout the claims.
Claims 5, line 2 reads “the filter” however, this is not consistent language according to the previous claims, and the examiner suggests the line read “the filter membrane” to maintain consistency throughout the claims.
Claims 2 – 8, line 1 reads “an embolic protection access system of claim 1” however, this appears to be a typographical error meant to recite “the embolic protection access system of claim 1”, which is what the examiner will read the line as.
Claims 2 – 8 are objected for being dependent on an objected claim.  Although these claim limitations would be understood in view of the disclosure, appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tubular body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the tubular frame" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “tubular frame” is the same frame as the “expendable frame” or if another structure is being claimed. For the purpose of examination the “tubular frame” will be read as the “expendable frame”.
Claim 4 recites the limitation "the junction of two struts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the phrase "an eyelet" renders the claim indefinite because it is unclear if the eyelet defined in claim 4 is a part of the “plurality of eyelets” at the proximal end defined in claim 3, or if the eyelet is an additional eyelet being further defined in claim 4 which may be at any location. For the purpose of examination, the eyelet in claim 4 will be read as one of the plurality of eyelets. 
Claim 2 and 7 recites the limitation "the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “frame” is the same frame as the “expendable frame” or if another structure is being claimed, such as “the tubular frame”. For the purpose of examination the “frame” will be read as the “expendable frame”.
Claims 2 – 8 are rejected as indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eidenschink (US 20140257362 A1).

Regarding claim 1, Eidenschink discloses an embolic protection access system (vessel protector 10, 400 is considered an embolic protection system because the vessel protectors filter out debris that travel through the vasculature – paragraph [0003]), comprising: 
a self expendable frame (frame– discussed in claim 9 and paragraph [0020]) having a proximal end (end closest to the delivery system) and a distal end (end furthest from the delivery system) (Fig 1); 
a filter membrane supported by the tubular body (supporting filtering material on the frame – achieves a full cylindrical shape as seen by body 15) (discussed in claim 9 and paragraph [0020]; and shape seen in Fig 1); 
a bare metal leading segment (distal end 20) (Examiner’s note: the distal end 20 is a metal– paragraph [0025], and shown in Figs. 1 and 2 extending distally beyond the body 15) extending distally beyond the filter membrane (filter body 15); and 
a tubular control wire (support sleeve 50) extending proximally from the tubular frame (frame – not shown) (Examiner’s note: the support sleeve 50 extends from the proximal end prior to the full release of the device – paragraph [0032]).

Regarding claim 2, Eidenschink discloses wherein the proximal end (proximal end 35) resides on a plane that extends at a non-normal angle to a longitudinal axis of the frame (frame – not shown) (Examiner’s note: looking at Fig. 4, we can see that the 

Regarding claim 3, Eidenschink discloses wherein the proximal end includes a plurality of eyelets (see annotated Fig. 1) (Examiner’s note: the eyelets, referenced by the examiner, are the end most holes within the mesh filter body 15, which the pull wire 45 extends through and around as shown in Fig. 2).

Annotated Figure 1 of Eidenschink

    PNG
    media_image1.png
    539
    473
    media_image1.png
    Greyscale

Regarding claim 4
Regarding claim 5, Eidenschink discloses further comprising a suture (pull wire 45) extending through the eyelets (see annotated Fig. 1) (Examiner’s note: the pull wire 45 extending around the proximal end is shown in Fig. 2, and through the end most holes of the filter body 15 as discussed in paragraph [0025]) and configured to collapse the proximal end of the filter upon proximal retraction of the suture (pull wire 45) (Examiner’s note: the method of collapse of the proximal end via the pull wire 45 is discussed in paragraph [0036]).

Regarding claim 6, Eidenschink discloses wherein the control wire (sleeve 50) comprises a central lumen (lumen of sleeve 50 – shown in Fig. 2), and the suture (pull wire 45) extends axially through the central lumen (lumen of sleeve 50) (paragraph [0036]).

Regarding claim 7, Eidenschink discloses further comprising a tubular delivery catheter (sheath 55) (paragraph [0020]), and the frame (frame – not shown) is carried in a reduced cross-sectional configuration (Examiner’s note: the protector 10 is collapsed within the sheath 55 prior to expansion into the vessel as discussed in paragraph [0032]) within the delivery catheter (sheath 55) (paragraph [0032]).

Regarding claim 8, Eidenschink discloses wherein the delivery catheter (sheath 55) has an outer diameter of about 13.5 F (Examiner’ note: as discussed in paragraph [0024] the sheath 55 may have a diameter in the range of 8 Fr to 14 Fr, which includes 13.5 Fr).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamanouchi (US 20200306026 A1) teaches a filtering device.
Jones (US 20120330342 A1) teaches a filtering device. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771